Citation Nr: 1757604	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  16-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected knee disabilities.

2.  Entitlement to service connection for a right shoulder disability, to include as due to service-connected knee disabilities.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for a stomach disorder to include gastritis or ulcer.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By November 2016 statement, the Veteran confirmed that she does not want a Board hearing.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's claim for PTSD on the title page, as further explained below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for lumbar spine, right shoulder, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a stomach disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has coronary artery disease that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See December 2012 VCAA letter complies with the requirements. 

VA has been unable to obtain the Veteran's STRs and Military Personnel Records. They are missing and presumed destroyed by fire.  In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  In this case, the Board concludes that a VA examination is not necessary for the claims for stomach and heart disabilities on appeal.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current stomach and heart disabilities with her active service.  There is likewise no competent evidence of continuity of symptomatology from service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Facts and Analysis

While treatment records establish that the Veteran currently suffers from coronary artery disease, GERD, and has suffered from hernia, there is no evidence, including lay statements, suggesting a link between the heart and stomach conditions and service.  
Even considering that the Veteran's STRs are unavailable, there is no indication that the Veteran's heart and stomach disorders occurred within service or one year following service, in fact, the sole indication is that the Veteran's heart and stomach conditions first occurred decades after service.

The Veteran has not submitted statements indicating any theory of entitlement as to her heart and stomach disorders.  To the extent that the Veteran attributes her current heart and stomach disorders to active service, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The evidence of record does not show that the heart and stomach disorders were incurred in or caused by military service or manifested to a compensable degree within a one-year presumptive period following service.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Therefore, service connection for coronary artery disease and a stomach disability is denied.


ORDER

Service connection for coronary artery disease is denied.

Service connection for a stomach disorder, to include gastritis or ulcer is denied.



REMAND

Low Back and Right Shoulder

As to the low back, a May 2006 private, treating physician notes that the Veteran has impaired balance due in part to the right knee, which has some shortening and causes limping and altered gait.  The physician stated that this imbalance is a major contributor to the Veteran's chronic, musculoskeletal back pain. 

A May 2010 VA examination as to the knees reflects antalgic gait and poor propulsion.

The Veteran appeared for a VA examination as to the low back in June 2013.  Lumbar spine degenerative joint disease with radiculopathy was diagnosed.  The VA examiner's opinion based on a review of the claims file and a physical examination was that the low back disorder is primarily due to aging.  The examiner also reported that the Veteran has other co-morbidities including osteopenia and obesity, which are both risk factors for chronic low back pain, and that the back condition is less likely as not related to the service-connected bilateral knee condition.  The examiner stated that the Veteran's leg length discrepancy is slight and minimal, and is not a risk factor for the development of the Veteran's lumbar spine degenerative joint or disc disease.

As to the right shoulder, a December 2009 private medical record notes the Veteran is dependent on her upper extremities for mobility.

A February 2012 VA physician's note states that the Veteran has significant knee and back pain which has caused general debilitation of the lower extremities, leading to decreased strength.  Therefore, the Veteran must use her upper extremities to stand from a sitting position.  Due to overuse of upper extremities, the opinion states that the Veteran has severe right shoulder pain and limitation of motion.

The Veteran appeared for a VA examination as to the right shoulder in June 2013.  Right shoulder degenerative joint disease and tendinopathy was diagnosed.  No left shoulder diagnosis was made.  VA examiner's opinion based on a review of the claims and a physical examination was that the right shoulder condition is less likely as not related to the service-connected bilateral knee condition.  The examiner noted that the Veteran was diagnosed with a rotator cuff tear and tendonitis in the right shoulder prior to the Veteran's knee arthroplasties and also reported that overuse does not cause degenerative joint disease, with aging and/or a history of trauma being the primary factors in the development of degenerative joint disease.

In both these cases, the VA examination of record lacks an opinion as to whether the Veteran's low back and right shoulder conditions are permanently aggravated by her service-connected bilateral knees.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum opinion is required with respect to the low back and right shoulder.  The examiner will also be asked to consider the conflicting evidence of record and offer a clarifying opinion to the extent possible.

Acquired Psychiatric Disorder

In an April 2012 statement, the Veteran stated that she experienced sexual harassment and sexual trauma while in the military which caused PTSD symptoms.

A June 2013 statement from the Veteran's daughter indicates that from her observation, the Veteran suffers from depression due in part to pain from her service-connected knee.

VA treatment records including a February 2015 VA treatment note reflects depression.

In light of the evidence of record, the Board finds a VA psychiatric examination required to assess the likelihood any diagnosed psychiatric disorder is related to her service and/or service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Send the claims file to an appropriate VA examiner for an addendum opinion as to the lumbar spine.  If an in-person exam is necessary to respond to the inquiries below, one should be scheduled.  The Veteran's claims file must be made available to and reviewed by the examiner.  

(a)  For all lumbar spine disorders diagnosed since May 2012, opine whether it is as likely as not (50 percent or greater probability) that the disorder was caused or permanently aggravated by the Veteran's service-connected bilateral knee disabilities.

(b)  Please particularly consider the Veteran's imbalanced gait and the positive nexus opinion of record, and offer a clarifying opinion to the extent possible:  A May 2006 a private, treating physician notes that the Veteran has impaired balance due in part to the right knee, which has some shortening and causes limping and altered gait.  The physician stated that this imbalance is a major contributor to her chronic, musculoskeletal back pain.  

A May 2010 VA examination as to the knees reflects antalgic gait and poor propulsion.

3.  Send the claims file to an appropriate VA examiner for an addendum opinion as to the right shoulder.  If an in-person exam is necessary to respond to the inquiries below, one should be scheduled.  The Veteran's claims file must be made available to and reviewed by the examiner.  

(a)  For all right shoulder disorders diagnosed since May 2012, opine whether it is as likely as not (50 percent or greater probability) that the condition was caused or permanently aggravated by the Veteran's service-connected bilateral knee disabilities.

(b)  Please particularly consider the Veteran's overuse of upper extremities and the positive nexus opinion of record, and offer a clarifying opinion to the extent possible: a December 2009 private medical record notes the Veteran is dependent on her upper extremities for mobility.  A February 2012 VA physician's note states that the Veteran has significant knee and back pain which has caused general debilitation of the lower extremities, leading to decreased strength.  Therefore, the opinion states the Veteran must use her upper extremities to stand from a sitting position.  Due to overuse of upper extremities, she has severe right shoulder pain and limitation of motion.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression and PTSD, diagnosed since May 2012.  Any further indicated tests and studies to include psychological studies should be conducted.

(a)  Please state all psychiatric diagnoses both present and diagnosed since May 2012, to include depression which is noted in the VA treatment records.

(b)  Please opine is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression, is etiologically related to the Veteran's active service or caused or permanently aggravated by service connected bilateral knee disabilities, to include bilateral knee pain.

(c)  Please note that the Veteran has stated that she suffers from PTSD symptoms due to in-service sexual trauma and harassment.  The examiner is requested to particularly respond to the Veteran's reports of in-service sexual assault(s), confirm the details of such (including the gender of the assailants and whether they were service-members, where the assault occurred, and if the Veteran was the victim of more than one in-service assault), and to determine the likelihood that in-service sexual assault(s) occurred.

For all opinions, the examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal for service connection of lumbar spine, right shoulder, and psychiatric disorder must be readjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


